REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claim 1 claims:
A mechanical multi-rod disc brake comprising:
a braking unit including an engagement structure having two symmetrical bases 24, two symmetrical swing arms 21, two symmetrical wear-resistant sleeves 26, and two symmetrical fixing pistons 25 between which an accommodation space is defined so as to accommodate a stop disc;
wherein an end of a respective one of the two symmetrical bases 24 is rotatably connected with a support column 23 of a respective one of the two symmetrical swing arms, and the respective one base accommodates a respective one of the two symmetrical wear-resistant sleeves 26, wherein the respective one wear-resistant sleeve has a respective one of the two symmetrical fixing pistons 25 moving therein, a first end of the respective one swing arm is rotatably connected with the respective one fixing piston by a respective one of two locking bolts 27 so as to drive the respective one fixing piston to move reciprocately in the respective one wear-resistant sleeve 26, and a second end of the respective one swing arm is rotatably connected with a respective one of two symmetrical rotary shafts 22; wherein a drive unit includes a multi-rod_structure mounted on the respective one rotary shaft, and the respective one rotary shaft is rotatably connected with a respective one of two driven bolts 131, the respective one driven bolt is rotatably connected with a respective one of four driving members 11 via a respective one of four connection portions, such that the respective one swing arm drives the respective one driving member to swing via the respective one rotary shaft; wherein a respective one of two joining elements 12 is rotatably connected with the respective one driving member, and

wherein when the brake cable actuates the four driving members 11 of the multi-rod structure, the four driving members drive the two symmetrical swing arms of the braking unit to swing, and the two symmetrical fixing pistons 25 are driven by the two symmetrical swing arms to brake the stop disc.
The prior art of record does not teach alone or in combination the combined structural elements of claim 1.  The prior art of record does teach two symmetrical swing arms 22, two symmetrical wear resistant sleeves 26, two symmetrical bases 24 rotatable connected with a support arm 23 of respective symmetrical arm 22, such that four driving members 11 drive the two symmetrical swing arms 21 which in turn drive two symmetrical pistons 25 to actuate the brake.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



12/5/21